DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/299297, filed on 11/20/16.
Terminal Disclaimer
The terminal disclaimer filed on 7/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents US-9477351, US-9753576, US-10013109, US-10019106, US-10318062, US-10466838, US-10802647, US-11106322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, US-20100066650, in view of Liang, US-20100073310, and in further view of XiaoPing, US-20070262962.
In regards to claim 11, Lee discloses a display device (Par. 0027 liquid crystal touch panel display) comprising: pixels in a display area, the pixels being arranged in pixel rows and pixel columns along a first direction and a second direction (Par. 0045 pixel array formed by gate and data lines); and sensing patterns on the pixels (Fig. 6B, 241 X electrode and 243 Y electrode), the sensing patterns comprising a first sensing pattern and a second sensing pattern (Fig. 6B, 241 X electrode and 243 Y electrode), wherein the first sensing pattern comprises first sensing cells arranged along the first direction (Fig. 6B, 241 X electrode diamond pattern) and first connection patterns between the first sensing cells (Fig. 6B, 241 X electrode connections between diamond pattern), wherein the second sensing pattern comprises second sensing cells arranged along the second direction (Fig. 6B, 243 Y electrode diamond pattern) and second connection patterns between the second sensing cells (Fig. 6B, 243 Y electrode connections between diamond pattern).
Lee does not disclose expressly each of the first connection patterns is inclined with respect to the first direction and the second direction and electrically connects two adjacent first sensing cells of the first sensing cells to each other, and wherein each of the second connection patterns is inclined with respect to the first direction and the second direction and electrically connects two adjacent second sensing cells of the second sensing cells to each other.
Liang discloses each of the first connection patterns is inclined with respect to the first direction and the second direction and electrically connects two adjacent first sensing cells of the first sensing cells to each other (Fig. 8C, 82’ and 82” metal connection line are inclined for a portion connecting adjacent sensing cells in the horizontal direction).
Before the effective filing date of the claimed invention, it would have been obvious that the touch sensing of Lee could be a single layer sensing arrangement as Liang discloses. The motivation for doing so would have been to have a high transmittance touch sensing arrangement (Liang Par. 0011).
Lee and Liang do not disclose expressly each of the second connection patterns is inclined with respect to the first direction and the second direction and electrically connects two adjacent second sensing cells of the second sensing cells to each other.
XiaoPing discloses a sensor array (Par. 0116), wherein each of the second connection patterns is inclined with respect to the first direction and the second direction and electrically connects two adjacent second sensing cells of the second sensing cells to each other (Fig. 6B, 603 interconnect line is for a sensing column 651 is inclined and electrically connects sensing cells 604).
Before the effective filing date of the claimed invention, it would have been obvious that the touch sensing column/Y direction of Lee and Liang can be arranged such that the sensing cells and connection patterns of Lee and Liang can be arranged in the manner of XiaoPing. The motivation for doing so would have been so that the conductive object can be detected on more than on column (XiaoPing Par. 0116).
Therefore, it would have been obvious to combine Liang and XiaoPing with Lee to obtain the invention of claim 11.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments presented in parent case 12/949392, see pages 7 to 11, filed 3/10/16, with respect to claims 1, 8, and 14 are also applicable to current independent claims 1. The arguments presented, therein, have been fully considered and are persuasive. 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “wherein each of the first connection patterns is inclined along an entire length thereof with respect to the first direction and electrically connects two adjacent first sensing cells of the first sensing cells to each other.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY ALMEIDA/
Examiner, Art Unit 2622
7/10/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622